Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 10-2333

                     MATILDE RECINOS-CASTILLO,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                 Stahl and Lipez, Circuit Judges.


     Randy Olen and Robert D. Watt, Jr., on brief for petitioner.
     Zoe Heller, Trial Attorney, Office of Immigration Litigation,
Tony West, Assistant Attorney General, United States Department of
Justice Civil Division, and Lyle D. Jentzer, Senior Litigation
Counsel, Office of Immigration Litigation, on brief for respondent.



                           December 29, 2011
          STAHL,    Circuit   Judge.      Petitioner      Matilde   Recinos-

Castillo (Recinos) appeals the denial of his petition for asylum

and withholding of removal by the Board of Immigration Appeals

(BIA).       Finding   that   substantial      evidence     supported    the

determination that he has failed to demonstrate a nexus to a

statutorily protected ground, we deny the petition for review.

                       I. Facts and Background

          Recinos, a native and citizen of Guatemala, entered the

United States without inspection in 1992, and in 1993 filed an

asylum application with the Immigration and Naturalization Service,

now a part of the Department of Homeland Security (DHS).             Recinos

alleged that if he returned to Guatemala, he would be killed by

communist guerrillas who had previously threatened him and who had

killed people who supported the civil patrol, of which Recinos had

been a member.     DHS referred the matter to the immigration court

for adjudication.

          In 2007, Recinos received a notice to appear before the

immigration court to defend against removal proceedings.            Recinos,

through counsel, conceded removability but renewed his request for

asylum and also requested withholding of removal, relief under the

Convention   Against   Torture   (CAT),   or   alternatively,       voluntary

departure.    In July 2009, Recinos appeared before the immigration

judge (IJ) and testified in support of his asylum application.




                                   -2-
            Recinos, who was born on March 14, 1965, testified that

he had lived in Huehuetenango, Guatemala with his family until they

moved to Playa Grande, Guatemala when he was eight.          During

Guatemala's civil war with communist guerrillas, Recinos, his

father and two of his brothers served as members of the civil

patrol, an extension of the military.     In 1989, while serving in

the civil patrol, one of his brothers was ambushed and killed by

the guerrillas. Recinos testified that, after his brother's death,

he feared for his life because other members of the civil patrol

had told him that guerrillas had asked about him.   Six months after

his brother's death, Recinos moved back to Huehuetenango, where he

remained until he left Guatemala for the United States.   Recinos's

father and brother continued to live in Playa Grande without

incident at least until the time of Recinos's testimony in 2009.

However, Recinos testified that he feared returning to Guatemala

even though the civil war is over, because he understood that the

guerrillas had become gang members, and he had recently heard that

former members of the civil patrol had been killed by gang members.

            The IJ issued an oral decision, finding Recinos credible

but denying his petitions for asylum, withholding of removal and

relief under the CAT.1    The IJ found that Recinos had not been a

victim of past persecution, as any confrontation he experienced

with the guerrillas was a result of his duties as a member of the


     1
         The IJ granted Recinos's request for voluntary departure.

                                 -3-
civil patrol and that he presented no evidence that the guerrillas

had personally targeted him.    The IJ noted that when Recinos left

for Huehuetenango, no guerrillas came looking for him and that his

father and brother, also former members of the civil patrol, had

remained safely in Playa Grande.    The IJ found that there was not

sufficient evidence to support the contention that former guerillas

had become gang members, nor that they might be seeking to harm

Recinos.   Thus, the IJ found that Recinos had not demonstrated a

well-founded fear of future persecution or a nexus between his fear

and a statutorily protected ground.      Recinos appealed the IJ's

denial to the BIA.

           The BIA affirmed the IJ's decision, finding that Recinos

had failed to establish a nexus to a protected ground based on his

membership in the civil patrol or his brother's death.      The BIA

further found that Recinos had produced no evidence to support any

fear of future persecution, and that any fear he did have was of a

general state of lawlessness in Guatemala, for which asylum relief

is not available.    Finding that Recinos did not meet the standards

for asylum, the BIA found that he therefore did not meet the more

stringent requirements for withholding of removal,2 but granted him




     2
       Recinos did not appeal the IJ's decision denying relief
under the CAT, and the BIA thus considered the claim abandoned.
Recinos did not address his CAT claim in his brief, and we do not
consider it here.

                                 -4-
the right to voluntarily depart from the United States.                          Recinos

timely petitioned for review.

                                  II. Discussion

            We review the BIA's denial of an asylum petition to

determine      whether    the    decision       is    supported       by   substantial

evidence.      Castañeda-Castillo v. Holder, 638 F.3d 354, 362 (1st

Cir. 2011).      When the BIA "adopts the IJ's opinion and discusses

some of the bases for the IJ's decision," we have authority to

review both decisions,           Vallejo Piedrahita v. Mukasey, 524 F.3d

142, 144 (1st Cir. 2008), but "the administrative findings of fact

are conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary," 8 U.S.C. § 1252(b)(4)(B); see also

Castañeda-Castillo,        638     F.3d     at       362.        We    review     legal

determinations       de    novo,     giving          deference        to   the    BIA's

interpretations of the underlying statutes.                  Castañeda-Castillo,

638 F.3d at 362.

            In order to be eligible for asylum, an applicant has the

burden to show that he is a refugee, 8 U.S.C. § 1158(b)(1)(A)-(B);

Nako v. Holder, 611 F.3d 45, 48 (1st Cir. 2010), a status that can

be established by demonstrating that one has either experienced

past persecution or has a well-founded fear of future persecution

on   account    of   race,      religion,       nationality,      membership       in   a

particular      social    group,     or     political       opinion,        8     U.S.C.

§ 1101(a)(42); Castañeda-Castillo, 638 F.3d at 362.


                                          -5-
           Although   Recinos   must    demonstrate   that    he   either

experienced past persecution or that he has a well-founded fear of

future persecution in order to be eligible for asylum, we decide

his case based on an examination of whether substantial evidence

supported the conclusion that he failed to demonstrate a nexus

between his experience and a statutorily protected ground.

           Recinos claims that he experienced past persecution on

account of his status as a civil patrol member.        However, "fears

. . . arising from employment in the military [or] from general

conditions of violence and civil unrest" ordinarily will not

support a claim of persecution.    Mediouni v. INS, 314 F.3d 24, 27

(1st Cir. 2002) (internal quotation marks omitted).          Both the IJ

and the BIA found that any danger Recinos faced due to conflict

with the guerrillas arose out of his duties as a member of the

civil patrol; these "dangers faced by policemen3 as a result of

that status alone are not ones faced on account of race, religion,

nationality, membership in a particular social group, or political

opinion," and therefore do not render an applicant eligible for

asylum.   Matter of Fuentes, 19 I. & N. Dec. 658, 661 (B.I.A. 1988).

           Recinos argues that the BIA erred by applying Fuentes as

a per se bar to asylum eligibility, as we rejected such an approach

in Castañeda-Castillo, which was handed down after the BIA's



     3
       We consider serving as a member of the civil patrol to be
equivalent to serving in the military or as a police officer.

                                  -6-
decision in Recinos's case.    See Castañeda-Castillo, 638 F.3d at

365 ("Fuentes does not establish a per se bar to consideration of

attacks that occurred while the respondent happened to have been on

active duty, where the attacks were not directly related to that

fact.").     However, in Castañeda-Castillo, the persecution that

Castañeda and his family experienced was "not, as in Fuentes, tied

to whoever happened to be filling the role of police officer or

embassy guard or member of the military, but w[as] directed at

Castañeda and his family personally."4   Id. In Castañeda-Castillo,

we distinguished persecution that targeted an applicant personally

"even if originating out of actions undertaken" while serving in a

law-enforcement capacity from "dangers that are directed at the

role one occupies," thus leaving the core of Fuentes untouched:

dangers faced while fulfilling one's duties as a law enforcer,

without anything more, may not give rise to an asylum claim.    Id.

at 365-66.




     4
       The facts of Castañeda-Castillo are readily distinguishable
from those here.    There, the applicant was a military officer
stationed at a location near an opposition-group stronghold where
the military massacred dozens of civilians, although Castañeda had
nothing to do with the massacre. Later, he testified before the
Peruvian senate regarding the massacre, which was reported in
Peruvian news media. Thereafter, his name became associated with
the massacre by the opposition group, which repeatedly harassed and
attacked him and his family.      Castañeda-Castillo, 638 F.3d at
357-58. These facts are in stark contrast to the vague and sparse
account Recinos has provided, which fails to show any evidence of
personal targeting.

                                -7-
             Here, the IJ correctly found that Recinos had failed to

provide any evidence that the guerrillas had personally targeted

him and was also correct in finding that any danger he faced arose

out of his duties as a member of the civil patrol.               Thus, the

general rule in Fuentes is still applicable to Recinos, and he may

not use his membership in the civil patrol to demonstrate a nexus

to a statutorily protected ground for asylum.        Fuentes, 19 I. & N.

Dec. at 661.

             Fuentes did leave open the possibility that a status as

a   former     civil   patrol   member,    which     is    "an   immutable

characteristic, as it is beyond the capacity of the [applicant] to

change," could potentially give rise to asylum eligibility. Id. at

662 ("It is possible that mistreatment occurring because of such a

status   in    appropriate   circumstances   could    be    found    to   be

persecution on account of political opinion or membership in a

particular social group.").      This carve-out is available "where

hostilities have ceased" and the applicant experiences "continued,

off-the-job persecution directed at the officer personally," which

"is decidedly not part of the job."       Castañeda-Castillo, 638 F.3d

at 364 (citing Fuentes, 19 I. & N. Dec. at 661-62).                 Recinos,

however, has not had any interaction with the guerrillas since the

hostilities in Guatemala ceased, and the IJ found that he had not

presented sufficient evidence to support the contention that former

guerrillas are now gang members who are harming former civil patrol


                                  -8-
members.     As we have said, Recinos's father and brother, both

former civil patrol members, have continued to lived safely in

Playa Grande, Guatemala.       Cf. Aguilar-Solis v. INS, 168 F.3d 565,

573 (1st Cir. 1999) ("Without some explanation, the fact that close

relatives continue to live peacefully in the alien's homeland

undercuts the alien's claim that persecution awaits his return.").

Any   fear   Recinos   has    of   returning   to   Guatemala     is   not   of

persecution on account of a statutorily protected ground, but                 is

instead of a general state of lawlessness in Guatemala, as the BIA

found. Therefore, Recinos's status as a former civil patrol member

does not render him eligible for asylum.

             As   Recinos    cannot   establish     a    nexus   between     any

persecution he might have experienced and a statutorily protected

ground, we hold that the BIA's denial of his application for asylum

is amply supported by substantial evidence.             Because Recinos fails

to meet the requirements for asylum, he cannot meet those for

withholding of removal.       Stanciu v. Holder, 659 F.3d 203, 208 (1st

Cir. 2011).

                              III. Conclusion

             We deny the petition for review.




                                      -9-